FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December , 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X GPA DAY AGENDA 8:30 – 9:00 Welcome Coffee 9:00 – 9:10 Introduction Ronaldo Iabrudi 9:10 – 9:20 Pão de Açúcar Elisio de Melo 9:20 – 9:30 Convenience Supermarket Renato Giarola 9:30 – 9:40 Extra Laurent Cadillat 9:40 – 9:50 Malls Marco Antonio Teixeira 9:50 – 10:00 Assaí Belmiro Gomes 10:00 – 10:10 Via Varejo Líbano Barroso 10:10 – 10:30 Q&A 10:30 – 10:50 Coffee Break 10:50 – 11:00 Cnova German Quiroga 11:00 – 11:10 HR & Sustainability Antonio Salvador 11:10 – 11:20 Synergies Peter Estermann 11:20 – 11:35 Results Christophe Hidalgo 11:35 – 12:00 Q&A 12:00 – 12:05 Closing Ronaldo Iabrudi 12:05 – 14:00 Lunch 14:30 – 16:30 Via Varejo Day 2 M AIN ACHIEVEMENTS IN ü Conclusion of E-Commerce Business Combination (Cdiscount and Nova Pontocom) ü November 2014: IPO on NASDAQ ü Growth in Cnova GMV 1 of 29.6% 1 in 3Q14 vs. 3Q13 (Brazil 36.5%) ü Rapid growth in marketplace's contribution to GMV: § Extra.com.br: from 5% in Dec/13 to 12% in Sep/14 § Cdiscount.com: from 16% in Dec/13 to 21% in Sep/14 ü Purchasing synergies with the Group ü Implementation of multichannel platform through Click & Collect at Extra stores: extension to up to 100 pick-up locations by end of 2014 ü Accelerating initiatives to monetize traffic (Supernova) and data (Cosmo) and leverage platforms (eHub) 1 Growth at constant forex 30 P EOPLE & S USTAINABILITY P RIORITIES FOR THE NEXT 3 YEARS • Expansion factory: over 20,000 new employees in 2015 • Succession plan and leadership and management academy • Continued focus on productivity and engagement • Educational programs to combat waste and use of plastic bags • Integrated management of solid waste and participation in reverse logistics • Reduce energy consumption and capture operational efficiency gains 33 VP OF I NFRASTRUCTURE & S TRATEGIC D EVELOPMENT MAIN INITIATIVES IN 2014 ü Identify opportunities and map the efficiency gains captured by integrating the Group’s various businesses, with a focus on governance and the client ü Commercial: § Capture procurement synergies among Via Varejo, Cnova & Extra (electronic categories) § Integrate sales management strategy across chains to guarantee execution (assortment, promotions and product development) ü Logistics: § Optimize physical space among the Group's companies § Regionalize the logistics network (transportation) § Optimize inventory in the group's electronics categories § Specialization of chains (DC dedicated to Convenience and Delivery formats) § Operational improvements (processes, infrastructure and people) ü IT: § Joint negotiation of agreements with key suppliers § Centralization of Group's datacenter ü Strategic Development: § Advances in multichannel platform: Click & Collect operations at 100 stores by end-2014 § Implement electronics catalog sales at 75 stores of Extra Hiper; § Launch of ‘Clube Extra’ - loyalty club. § Improvement in customer service: hiring of specialized services 35 Agenda 1. Priorities presented at GPA Day 2013 2. Main results 3. Priorities for the coming years 38 P RIORITIES PRESENTED AT GPA DAY § Organic growth financed by cash flow § Reinvestment of savings generated in price competitiveness § Optimization of operating and corporate expenses across all businesses of the Group § Rigorous control of financial expenses in the context of higher interest rates § Improvements in inventory turnover § Optimization of investments in store openings and monitoring of new investments to ensure profitable growth 39 O PTIMIZATION OF INVESTMENTS ü Accelerated organic growth with optimization of capex per m² ü Better negotiations for new store openings ü Review of construction methods ü Opening of DC dedicated to convenience stores and delivery 44 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:December 9, 2014 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
